Case 1:16-cv-09517-LAK-KHP Document 262-21 Filed 11/08/19 Page 1 of 5




                    EXHIBIT A
          Case 1:16-cv-09517-LAK-KHP Document 262-21 Filed 11/08/19 Page 2 of 5
                                                                                                   Chart A
                         Eber Bros. & Co., Inc. Ownership Structure
                                (registered holders - 6lll12)
                                      (Pre-foreclosure)


                                     "Lester Eber, Elliott W. Gumaer, Jr.,
                                        Central Trust Company, Co-tr
                                         U/W Allen Eber Residuary"


          Lester Eber
                                                          1850 voting common
                                                          290 nonvoting common                        Sally Kleeberg
                                                          2000 nonvoting prefened

                                                             100%
  100 nonvoting common                                                                          100 nonvoting common

                                          Eber Bros. & Co., Inc.
                                                      (NY)
                                                  (dormant)




                                                          2000 voting common
                                                          438 nonvoting common
                                                          250 nonvoting preferred


                                                           1000/0



                                   Eber Bros. Wine & Liquor Corp
                                                  (NY)
                                              (dormant)



                                                          20,000 voting common



                                                           100%

                                     Eber Bros. Wine & Liquor
                                            Metro, Inc.
                                                  (NY)
                                            (holding co.)
                                                                                    Polebridge Bowman Partners, LLC
Eder Goodman LLC

                                                             79%
                             ts%
                                                                                    60/o
                              l5 Units                    79 Units
                                                                                    6 Units



                                           Eber   -   CT LLC.
                                                  (Del)
                                         (operating company)
       Case 1:16-cv-09517-LAK-KHP Document 262-21 Filed 11/08/19 Page 3 of 5
                                                                                         Chart B
                       Eber Bros. & Co., Inc. Ownership Structure
                             (registered holders - 7 13 | I 12)
                                    (Post-foreclosure)




                                 "Lester Eber, Elliott W. Gumaer, Jr.,
                                    Central Trust Company, Co-tr
                                     U/W Allen Eber Residuary"

       Lester Eber
                                                                                          Sally Kleeberg
                                                   1850 voting common
                                                   290 nonvoting common
                                                   2000 nonvoting preferred

100 nonvoting common

                                                     100%                     100 nonvoting common



                                   Eber Bros.   & Co., Inc.
                                            (NY)
                                         (dormant)



                                                 2000 voting common
                                                 438 nonvoting common
                                                 250 nonvoting preferred



                                                   100%



                            Eber Bros. Wine & Liquor Corp.
                                           (r{Y)
                                        (dormant)
        Case 1:16-cv-09517-LAK-KHP Document 262-21 Filed 11/08/19 Page 4 of 5
                                                                                             Chart C
                       Eber Bros. & Co.,Inc. Ownership Structure
                             (registered holders IIlIlI9)
                                                      -


                                 "Lester Eber, Elliott W. Gumaer, Jr.,
                                    Central Trust Company, Co-tr
                                     U/W Allen Eber Residuary"

       Lester Eber
                                                                                               Sally Kleeberg
                                                   1850 voting common
                                                   290 nonvoting common
                                                   2000 nonvoting prefered

100 nonvoting common

                                                      100%
                                                                             100 nonvoting common


                                    Eber Bros. & Co., Inc.
                                            (NY)
                                          (dormant)



                                                2000 voting common
                                                438 nonvoting common
                                                250 nonvoting prefened
    Lester Eber

                                                   100%

    750 voting
 junior preferred           27.3%




                            Eber Bros, Wine & Liquor Corp.
                                           G.TY)
                                        (dormant)
 Case 1:16-cv-09517-LAK-KHP Document 262-21 Filed 11/08/19 Page 5 of 5
                                                                                    Chart D
                             Alexbay LLC Ownership Structure
                                (registered holders   - lllIll9)

                                             Lester Eber


                                                        l00o/o




                                            Alexbay LLC
                                                (Del.)
                                            (holding co.)
Wendy Eber

                   9.1%                                 909%

                           2000 voting common
                                                        20,000 voting common



                                           Eber Bros. Wine        &
                                           Liquor Metro, Inc.
                                                   (NY)
                                                (holding co.)
 Eder GoodmanLLC
                                                                                    Wendy Eber

                                                          79o/o
                          l5 Units                                        6 Units
             t5%                                        79 Units                       6%




                                           Eber- CT LLC
                                                (Del)
                                        (operating company)
